DETAILED ACTION
Response to Amendment
Receipt is acknowledged of an amendment to the claims of application #16537067 received on 2/22/2021. Claims 1, 3-4, 6, 8-10, 12-13, 15 and 17-22 are amended. Claims 2, 5, 7, 11, 14 and 16 are left in original form. Claims 1-22 are pending. All pending claims are considered and examined.
Response to Arguments
Applicant’s arguments, filed 2/22/2021, with respect to claims 1, 10 and 19 have been fully considered and are persuasive.  The rejection of claims 1, 10 and 19 has been withdrawn. 
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art of record does not teach or fairly suggests an electronic device, comprising: one or more processors; a user interface in a user interface area; a bill dispensing mechanism in a bill dispensing area, the bill dispensing area having a sensor, the bill dispensing area separate from the user interface area; and a non-transitory program storage device comprising instructions stored thereon to cause the one or more processors to: receive, from the user interface, a request to dispense a bill; receive, from the sensor, a signal indicating a touch on the sensor in the bill dispensing area; and dispense the bill based on the received signal indicating the touch (claim 1); nor a system, comprising: one or more processors; a user interface in a user interface area; a bill dispensing mechanism in a bill dispensing area, the bill dispensing area having a first sensor, the bill dispensing area separate from the user interface area; and a non-transitory program storage device comprising instructions stored thereon to cause the one or more processors to: receive, from the user interface, a request to dispense a bill; receive, from the first sensor, a first signal indicating a first touch on the first sensor in the bill dispensing area; and dispense claim 10); nor a method, the method comprising: receiving, from a user interface in a user interface area, a request to dispense a bill; receiving, from a sensor disposed in a dispensing area, a signal indicating a touch on the sensor in the dispensing area, the dispensing area separate from the user interface area; and dispensing the bill based on the received signal indicating the touch (claim 19).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C LY whose telephone number is (571)270-7898.  The examiner can normally be reached on Monday - Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/TOAN C LY/               Primary Examiner, Art Unit 2887